211 Ga. 61 (1954)
84 S.E.2d 14
BROWN et al.
v.
CLARKE, Executor.
18644.
Supreme Court of Georgia.
Submitted July 13, 1954.
Decided September 13, 1954.
Nall, Sterne & Miller, A. Walton Nall, for plaintiffs in error.
Paul H. Anderson, Frances C. Dwyer, Clarke & Clarke, contra.
WYATT, Presiding Justice.
1. The purported brief of evidence in the instant case, which has been approved by the trial judge, consists of what appears to be a complete transcript of the record of the trial in the court below. The purported brief includes motions to rule out evidence, objections to evidence, rulings of the court in passing upon various objections to the admission of evidence, colloquies between counsel and between counsel and the court, the excusing of witnesses and various other immaterial matters. There has been no bona fide attempt to comply with the requirements of Code § 70-305 as amended by Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 446. This court will not, therefore, pass upon any assignment of error in the determination of which reference must be made to the purported brief of evidence.
2. Since the only question presented for determination in the instant case is whether or not it was error to grant a nonsuit, and since, as ruled above, no question can be considered which will require reference to the purported brief of evidence, this question can not be considered. The judgment of the court below must be.
Affirmed. All the Justices concur.